DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 24-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2022.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/778,689, filed on 5/24/2018.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WALLEY (US 2011/0127845) in view of FUKUSHIMA (JP 4736988 B2).
 	Regarding claim 15, WALLEY disclose a wireless power receiver (271, Fig. 6A) comprising: 
 	a power reception circuit (comprising at least 260, Fig. 6A) configured to wirelessly receive alternating current (AC) power based on an electromagnetic wave output from a wireless power transmitter (144, Fig. 5; ¶ 0073-0075); 
 	a rectifier configured to rectify the AC power into a direct current (DC) power (258, Fig. 6A; ¶ 0085); 
 	at least one first ground connected to at least a part of the power reception circuit and the rectifier to receive at least part of the AC power (ground shown in schematic of Fig. 6A; ground plane shown in Figures 13 and 14; ¶ 0089, 0094, 0124).
 	WALLEY fails to disclose at least one second ground disposed to surround the at least one first ground, wherein the first ground and the second ground are arranged on a same PCB layer.
 	FUKUSHIMA discloses at least one second ground (32, Fig. 1) disposed to surround the at least one first ground (31, Fig. 1), wherein the first ground and the second ground are arranged on a same PCB layer (¶ 0016-0017).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the first ground and second ground as recited in order to reduce electromagnetic radiation/interference (FUKUSHIMA, ¶ 0004-0006, 0008-0009, 0012).
 	Regarding claim 16, WALLEY as modified by FUKUSHIMA teaches the at least one second ground are spaced apart from the at least one first ground (FUKUSHIMA, as shown in Fig. 1, second ground 32 is spaced apart from first ground 31).
 	Regarding claim 17, WALLEY as modified by FUKUSHIMA teaches the at least one second ground form at least one closed loop (FUKUSHIMA, as shown in Fig. 1, second ground 32 forms a closed loop).
 	Regarding claim 18, WALLEY as modified by FUKUSHIMA teaches the at least one first ground are disposed within the at least one closed loop (FUKUSHIMA, first ground 31 is disposed within second ground 32 as shown in Fig. 1).
Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WALLEY in view of FUKUSHIMA as applied to claims 15-18 above, and further in view of TAKEI (US 2007/0139270).
	Regarding claim 22, WALLEY as modified by FUKUSHIMA teaches the wireless power receiver as applied to claim 15 but fails to disclose the at least one first ground comprises a conductor having a first area, and the first area is configured such that the stability of a signal processed by the wireless power receiver exceeds a predetermined threshold value. TAKEI discloses the at least one first ground comprises a conductor having a first area, and the first area is configured such that the stability of a signal processed by the wireless power receiver exceeds a predetermined threshold value (¶ 0101). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the ground comprising a conductor having a first area in order to improve the wireless operation (TAKEI, ¶ 0101).
 	Regarding claim 23, WALLEY as modified by FUKUSHIMA teaches the wireless power receiver as applied to claim 15 but fails to disclose the at least one first ground comprises a plurality of conductors spaced apart from one another, each of the conductors having a second area; the sum of areas of the plurality of conductors spaced apart corresponds to a first area; and the first area is configured such that the stability of a signal processed by the wireless power receiver exceeds a predetermined threshold value. TAKEI discloses he at least one first ground comprises a plurality of conductors spaced apart from one another, each of the conductors having a second area; the sum of areas of the plurality of conductors spaced apart corresponds to a first area; and the first area is configured such that the stability of a signal processed by the wireless power receiver exceeds a predetermined threshold value (¶ 0101). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the ground comprising a conductor having a first area and a plurality of second areas as recited in order to improve the wireless operation (TAKEI, ¶ 0101).
Allowable Subject Matter
Claims 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        October 31, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        October 31, 2022